Citation Nr: 9926313	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
benefits, on behalf of the minor children.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's request for 
an apportioned share of the veteran's VA disability benefits, 
on behalf of the minor children.  The veteran had active 
military service from June 1969 to October 1970.  The 
appellant is the mother of the minor children.


FINDINGS OF FACT

1.  The appellant and the veteran are the parents of three 
minor children, who are residing with the appellant.

2.  The veteran is not reasonably discharging his 
responsibility for support of the minor children at issue in 
this appeal.

3.  The total monthly amount of the veteran's VA disability 
compensation benefits does not permit payment of a reasonable 
amount to any apportionee.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of his minor 
children have not been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA disability compensation 
benefits, on behalf of her and the veteran's three minor 
children.  According to VA law, all or any part of the 
compensation or pension payable on account of any veteran may 
be apportioned on behalf of the veteran's child if the 
veteran's child is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the child's support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

The record reveals that in May 1997, the appellant first 
filed a claim for an apportionment.  She indicated that she 
and the veteran had been married in 1983, and had three 
children together.  Although not entirely clear from the 
record, it appears that the appellant and the veteran are 
still legally married, but have been separated for quite some 
time.  Following the appellant's May 1997 claim, in May 1997 
and June 1997, the RO requested information from both the 
appellant and the veteran, but the parties failed to respond 
to those inquiries.  Consequently, in November 1997, the RO 
notified the parties that the appellant's claim was denied, 
as both parties had failed to submit the requested 
information.

In December 1997, the appellant submitted a statement to re-
open her claim for an apportioned share of the veteran's VA 
benefits, on behalf of the minor children.  She enclosed 
birth certificates for the three children, who were born on 
the following dates: July [redacted], 1983; June [redacted], 1984; 
and June [redacted], 1984.  The veteran was listed as the father on 
the birth certificates for the children born in 1984.  The appellant 
also enclosed information regarding her finances.  She 
indicated that her monthly income consisted of $555.00 in 
public assistance; she did not specify her monthly expenses.  
It appears from an April 1999 computer screen printout, that 
effective December 1998, the veteran is receiving VA benefits 
in a monthly amount of $96.00.

In December 1997, the appellant was notified that her claim 
for an apportioned share of the veteran's VA benefits was 
denied, as the veteran's award was too small to make an 
apportionment of any practical benefit.  The appellant 
disagreed with the RO's denial, and initiated this appeal.

In March 1999, this appeal was before the Board, and remanded 
for further development.  In that regard, the Board notes 
that a claim for an apportionment is a "contested claim" 
and is subject to special procedural regulations, which 
essentially ensure that notice is given to all parties 
regarding all procedural aspects of a claim.  The March 1999 
BVA remand requested that the veteran be furnished notice of 
the appellant's claim, the 1998 Statement of the Case, and 
the content of the appellant's substantive appeal, as it did 
not appear that the veteran had been provided with notice of 
those items.  See 38 C.F.R. §§ 19.101, 19.102.  

The record reveals that in accordance with the March 1999 BVA 
Remand, the RO made several attempts to provide the veteran 
with the information referenced above.  Such information was 
sent to the veteran at his latest address of record, yet it 
was returned to the RO as undeliverable.  Additionally, the 
Board notes that in an April 1999 letter, the RO sent the 
appellant information regarding obtaining representation, as 
she had requested representation in her December 1997 notice 
of disagreement.  That letter was sent to the appellant at 
her latest address of record, but that letter was also 
returned to the RO as undeliverable.  The Board has reviewed 
the actions taken by the RO to comply with the March 1999 BVA 
remand, and finds that the RO made reasonable efforts to 
contact the parties.  The Board also finds that the parties 
had been notified on several occasions during the course of 
this appeal that information was needed, such as financial 
information, to process this appeal.  Those notices were not 
returned as undeliverable, yet the parties, for the most 
part, failed to submit the requested information.  As such, 
the Board finds that further attempts to notify the parties 
in this respect would be futile, and the Board will proceed 
with disposition of this appeal based on the current record.

The appellant contends that the veteran is providing no 
support for the minor children, and the Board finds no 
evidence that the veteran is reasonably discharging his 
responsibility for support of the minor children.  See 
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  As to 
whether an apportionment would cause undue hardship to the 
veteran, the Board is unable to determine that point, as the 
veteran never supplied any information regarding his 
finances.  Nevertheless, the Board finds that the outcome of 
this appeal falls on other grounds.  In that regard, the 
Board notes that VA regulations provide that veterans 
benefits will not be apportioned where the total benefit 
payable to the disabled person does not permit payment of a 
reasonable amount to any apportionee.  See 38 C.F.R. 
§ 3.458(a).  As noted earlier, effective December 1998, the 
veteran's monthly VA compensation was $96.00.  The Board 
finds that this amount is so insignificant, that it would not 
permit for payment of a reasonable amount to the appellant on 
behalf of the three minor children.  As such, the Board 
concludes that the appeal is denied on that basis.  In 
conclusion, the Board finds that there is no basis to award 
an apportioned share of the veteran's VA compensation 
benefits on behalf of his minor children, and the appeal is 
denied.  


ORDER

An apportionment of the veteran's VA disability compensation 
benefits, on behalf of the minor children, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

